I am of the opinion that plaintiff has failed to establish his cause of action and that defendant corporation's motion for dismissal at the close of trial should have been granted. At most, plaintiff established a listing of defendant's real property for sale at $120,000. In this listing, as well as in the prior oral agreement between the stockholders of defendant, it was specifically provided that the sale should cover real property only for the specified sales price of $120,000. The earnest money contract submitted by plaintiff, however, provided for a sale at $120,000 to plaintiff's principal, and covered not only the real property of the corporation, but, in addition, the following list of personal property located on the described real estate:
"* * * and all furnishings and furniture, drapes and curtains in twenty-four apartments, not belonging to tenants, (list of furniture and furnishings in the apartments to be attached to this agreement)."
In other words, plaintiff at no time established that he had procured a purchaser, ready, able, and willing to purchase the property in accordance with the provisions of the listing agreement. Under such circumstances, defendant was not obligated to proceed with the sale and was justified in rejecting the earnest money contract submitted because of its variance with the terms of the listing agreement. The majority opinion in effect holds defendant liable for a commission on the sale of the building and, in addition, 24 furnished apartments and other personal property, for a total price at which, at most, it had authorized the sale of the real property alone. *Page 51 
Nor do I feel that defendant waived its defense in this respect at the trial of the action. The burden was upon plaintiff to sustain the cause of action covered by the complaint. As indicated, he had failed in this respect when he rested his case. The record clearly established that at this stage of the proceedings he was not entitled to recover under any view of the law or facts.
Defendant corporation then moved for dismissal upon the ground that plaintiff had failed to prove his cause of action against any of the defendants. Subsequently, its motion for a new trial was in part based upon lack of evidence to establish that plaintiff had produced a buyer for the building on the terms authorized by defendant. On appeal, its assignments of error again cover this point.
As stated in 1 Dunnell, Dig. § 404:
"Where parties consent to try their cause below upon a particular theory of what the law of the case is, they cannot complain on appeal if the result is correct according to that theory, however incorrect the theory may be. This is thegeneral rule, but it is not applicable where the record showsconclusively that the party recovering is not entitled torecover under any view of the law, as where a complaint showsconclusively, so that it cannot be helped by proof oramendment, that there is no cause of action, or where itappears by evidence incapable of being rebutted or explainedaway that there is no cause of action, or that there is adefence." (Italics supplied.)
Here, the record shows conclusively that plaintiff established no cause of action, and his recovery should not have been sustained. *Page 52